Case 3:20-cv-00087-BEN-KSC Document 34 Filed 07/30/21 PageID.410 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         JUL 30 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                         No. 21-55793

                 Plaintiff-Appellee,              D.C. No. 3:20-cv-00087-BEN-KSC
                                                  Southern District of California,
  v.                                              San Diego

ROBERT GOLDSMITH,                                 ORDER

                 Defendant-Appellant.

       The court’s records reflect that the notice of appeal was filed during the

pendency of a timely filed motion listed in Federal Rule of Appellate Procedure

4(a)(4). The notice of appeal is therefore ineffective until entry of the order

disposing of the last such motion outstanding. See Fed. R. App. P. 4(a)(4).

Accordingly, appellate proceedings other than mediation shall be held in abeyance

pending the district court’s resolution of the pending motion. See Leader Nat’l Ins.

Co. v. Indus. Indem. Ins. Co., 19 F.3d 444, 445 (9th Cir. 1994).

       Within 7 days after the district court’s ruling on the pending motion,

appellant shall notify this court in writing of the ruling.

       Any party intending to appeal the district court’s ruling on the post-judgment

motion must file a notice of appeal, or an amended notice of appeal, within the

time prescribed by Federal Rule of Appellate Procedure 4.




LCC/MOATT
Case 3:20-cv-00087-BEN-KSC Document 34 Filed 07/30/21 PageID.411 Page 2 of 2




      The Clerk will serve this order on the district court.


                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT


                                                 By: Lance C. Cidre
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7




LCC/MOATT                                 2                                21-55793
